DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 09/30/2021, with respect to the rejection(s) of claim(s) 4-5 under the Sasaki reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnamurthy and Leonardi.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glinec (US 20180296080) in view of Totsuka (US 20210029289) in view of Krishnamurthy et al. (herein after will be referred to as Krishnamurthy) (US 20200128226) and in further view of Leonardi (US 20210012554).

a method of operating an intraoral scanner, the method comprising: [See Glinec [Fig. 4 and 0051] Adjusting imaging capture rate of an intraoral imager.]
a projection device of the intraoral scanner projecting a predetermined pattern;  [See Glinec [0003-0004] Structured light imaging for an intraoral scanner.  Also, see Fig. 1 and 0040, Illumination array (10).]
an image capture device of the intraoral scanner capturing K images of the predetermined pattern projected on an object under test;  [See Glinec [0003-0004] Structured light imaging for an intraoral scanner.  Also, see Fig. 1 and 0040, Imaging sensor array (30).]
a controller of the intraoral scanner generating K sets of vertices according to the K images;  [See Glinec [0046] a point cloud of vertices are identified and measured for a 3D surface of an object.  Also, see para. 0049, matching/registering point clouds to each other.]
Glinec does not explicitly disclose
the controller counting K quantities of vertices of the K sets of vertices;  the controller generating (K-1) differences according to two consecutive quantities of vertices of the K quantities of vertices;  the controller comparing the (K-1) differences to a predetermined vertex change threshold to generate (K-1) overall vertex change indications;  and if the (K-1) overall vertex change indications indicate that the (K-1) differences are all less than the predetermined vertex threshold,
the controller turning off the intraoral scanner;  wherein K is a positive integer greater than 1.  
However, Totsuka does disclose
the controller turning off the intraoral scanner;  wherein K is a positive integer greater than 1.  [See Totsuka [Fig. 2] Controller (101).  Also, see 0063 and Fig. 4, Controller determines if the brightness is smaller than a brightness threshold value in a determination period and executes power-saving control (which obviously comprises an idle or sleep state causing the camera to shut down).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Glinec to add the teachings of Totsuka, in order to perform a simple substitution of one type of medical imaging device with another (i.e. the endoscope in Totsuka with the Dental camera in Glinec) and apply the teachings of Totsuka (such as power-saving control and shutting down the device) when Glinec determines that the image capturing device is docked.  This will further improve upon saving power resources.
Glinec (modified by Totsuka) do not explicitly disclose
the controller counting K quantities of vertices of the K sets of vertices;  the controller generating (K-1) differences according to two consecutive quantities of vertices of the K quantities of vertices;  the controller comparing the (K-1) differences to a predetermined vertex change threshold to generate (K-1) overall vertex change indications;  and if the (K-1) overall vertex change indications 
However, Krishnamurthy does disclose
the controller counting K quantities of vertices of the K sets of vertices;  the controller generating (K-1) differences according to two consecutive quantities of vertices of the K quantities of vertices;  the controller comparing the (K-1) differences to a predetermined vertex change threshold to generate (K-1) overall vertex change indications;  and if the (K-1) overall vertex change indications indicate that the (K-1) differences are all less than the predetermined vertex threshold, [See Krishnamurthy [0059] Difference between two consecutive data frames which the data frames are represented as point clouds respectively.  Once the number of unmatched points (this would read on a difference between the number of points in a point cloud) reaches above a certain threshold, the images are considered to be significantly different (i.e. indicating that a change has occurred between the frames/point clouds)…Therefore, the same is to be said when the number of unmatched points is less than the threshold, no change has occurred between the frames.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Glinec (modified by Totsuka) to add the teachings of Krishnamurthy, to utilize the point cloud processing in Glinec with the point cloud processing in Krishnamurthy, in order to analyze idle time duration in an environment [See Krishnamurthy [0003]]. 

the controller counting K quantities of vertices of the K sets of vertices;  
However, Leonardi does disclose
the controller counting K quantities of vertices of the K sets of vertices;  [See Leonardi [0121] Number of points of the point cloud are counted.] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Glinec (modified by Totsuka and Krishnamurthy) to add the teachings of Leonardi, in order to expedite the point-to-point search matching/registration in Krishnamurthy for unmatched points by counting the amount of points in the point clouds and then obtaining a difference of unmatched points.  

Regarding claim 5, Glinec (modified by Totsuka, Krishnamurthy and Leonardi) disclose the method of claim 4.  Furthermore, Glinec discloses
wherein the image capture device is configured to capture the K images at intervals of a predetermined sampling period.  [See Glinec [Fig. 4] Image capture frame rate is determined over a specific period.]

Allowable Subject Matter
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken within the others in independent claim 6, “a controller of the intraoral scanner generating (K-1) overall 
positive integer greater than 1.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Examiner, Art Unit 2486